Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 28, 2011                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

  143559                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  EDWIN HOLLENBECK and BRENDA                                                                             Brian K. Zahra,
  HOLLENBECK,                                                                                                        Justices
           Plaintiffs-Appellants,
  v                                                                SC: 143559
                                                                   COA: 297900
  FARM BUREAU MUTUAL INSURANCE                                     Ingham CC: 09-000166-CK
  COMPANY OF MICHIGAN,
             Defendant-Appellee.
  ____________________________________/

        On order of the Court, the application for leave to appeal the June 30, 2011
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

        HATHAWAY, J., would grant leave to appeal.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 28, 2011                   _________________________________________
           h1219                                                              Clerk